Citation Nr: 1132588	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 28, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active military service from May 1945 to October 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran claimed entitlement to a TDIU in December 2007.  

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in February 2010.  A copy of the transcript of this hearing has been associated with the claims file.  Thereafter, in May 2010, the Board remanded the Veteran's original claim for entitlement to a TDIU for additional inquiry.  In an October 2010 rating decision, the RO granted entitlement to a TDIU, effective May 28, 2010.  

In a November 2010 decision, the Board assessed whether a TDIU was warranted from the date of claim for a TDIU in December 2007 to May 28, 2010.  In that decision, the Board found a TDIU unwarranted on a schedular basis during this period.  See 38 C.F.R. § 4.16(a).  But the Board found additional consideration warranted into whether a TDIU would be appropriate prior to May 2010 on an extraschedular basis 38 C.F.R. § 4.16(b).  As such, this matter was again remanded in November 2010.  

In the November 2010 remand, the Board indicated that private evidence pertaining to treatment received prior to May 2010 should be included in the claims file if possible.  The record indicates that the RO notified the Veteran of the Board's remand, and requested that he provide VA with authorization to obtain relevant private medical evidence that might elucidate the nature of his service-connected disabilities prior to May 2010.  The Veteran did not provide the RO with authorization to request the private evidence.  But in a statement received by VA in July 2011, the Veteran's representative indicated that additional private evidence would be forthcoming directly from the Veteran.  VA has not received additional evidence as of early September 2011, however.    

As the Board finds that substantial compliance with that remand has been accomplished, it may proceed to adjudicate the Veteran's claim without prejudice to him.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Between December 27, 2007 and May 28, 2010, the Veteran was rated as 40 percent disabled for a lower back disorder, 30 percent disabled for right knee instability, 10 percent disabled for tinnitus, and 0 percent disabled for hearing loss.   

2.  Between December 27, 2007 and May 28, 2010, the Veteran did not meet the criteria noted under 38 C.F.R. § 4.16(a) for assignment of a TDIU.  

3.  Between December 27, 2007 and May 28, 2010, the Veteran did not meet the criteria noted under 38 C.F.R. § 4.16(b) for assignment of a TDIU.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities had not been met prior to May 28, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with VCAA notification in January 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And the Veteran was provided with complete VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examinations for his service-connected disorders.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits of the Claim for a TDIU

On December 27, 2007, the RO received the Veteran's claim of entitlement to a TDIU.  The RO initially denied the Veteran's claim in the March 2008 rating decision on appeal.  But in October 2010, the RO ultimately granted the Veteran's claim for a TDIU, effective May 28, 2010.  As noted earlier, the issue now before the Board is whether a TDIU rating was warranted prior to May 28, 2010.    

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

As noted by the Board in its November 2010 decision, a TDIU was not warranted on a schedular basis prior to May 28, 2010.  38 C.F.R. § 4.16(a).  Prior to May 28, 2010, the Veteran was rated as 40 percent disabled for a lower back disorder, 30 percent disabled for right knee instability, 10 percent disabled for tinnitus, and 0 percent disabled for hearing loss.  Thus, he did not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) during this time period.  Between December 27, 2007 and May 28, 2010, the Veteran was not rated as 60 percent disabled for any particular disability.  And during this period, he did not have a combined rating of 70 percent for all of his disabilities.  See 38 C.F.R. § 4.25.    

The focus of this inquiry is primarily on whether a TDIU on an extraschedular basis was warranted prior to May 28, 2010.  

Where percentage requirements are not met under 38 C.F.R. § 4.16(a), entitlement to TDIU benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  See Thun v. Peake, 22 Vet App 111 (2008).  

As the Board noted in November 2010, the evidence here warranted further consideration into whether a referral of this matter would be appropriate.  The Board noted a letter of record dated in February 2010, in which the Veteran's private physician indicated that the Veteran was unemployable.  The Board believed that private medical records pertaining to that physician's treatment prior to May 28, 2010 may have proven helpful in determining whether referral would be the right course of action here.  

As such, in its November 2010 remand, the Board requested additional development and consideration of whether referral under 38 C.F.R. § 4.16(b) would be appropriate.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may not assign an extraschedular rating in the first instance).  The record indicates that the RO provided the Veteran with a letter in November 2010, which notified him of the Board's action, and which requested that he authorize VA to retrieve records directly from his private physician, or send such records directly to VA himself.  VA did not receive authorization from the Veteran.  But he did indicate, through his representative in a submission received on July 19, 2011, that "supplemental medical evidence will be submitted."  As of early September 2011, this evidence has not been submitted, however.  

The evidence indicates that the Veteran is currently unemployable.  Moreover, the record would support the proposition that, based on the February 2010 letter, he may have had employment difficulties prior to May 28, 2010.  Nevertheless, the fact that the Veteran is unemployed or has difficulty obtaining employment is not sufficient to grant a TDIU on an extraschedular basis.  The issue is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As the record now stands, there is no evidence demonstrating that, from December 27, 2007 to May 28, 2010, the Veteran was not "capable of performing the physical and mental acts required by employment[.]"  See Van Hoose, supra.  The record does not indicate that the Veteran was, during that time, unable to secure or follow a substantially gainful occupation solely due to his service-connected back, knee, or tinnitus disorders.  The evidence shows that these disorders were limiting prior to May 28, 2010.  But the evidence does not indicate that these disorders caused the Veteran to be physically or mentally incapable of engaging in other types of employment during that period.  The evidence therefore preponderates against his claim for a TDIU, on an extraschedular as well as schedular basis.  The benefit-of-the-doubt rule does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU prior to May 28, 2010 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


